Citation Nr: 0726565	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-31 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bipolar disorder with depression prior to September 23, 2004.

2.  Entitlement to a rating in excess of 50 percent for 
bipolar disorder with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from October 1976 to March 
1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

In October 2003, the RO granted service connection for 
bipolar disorder with an evaluation of 10 percent disabling 
effective July 3, 2003.  In March 2004, the RO increased the 
veteran's evaluation of bipolar disorder to 30 percent 
disabling effective July 3, 2003.  In August 2005, the RO 
increased the veteran's evaluation of bipolar disorder to 50 
percent disabling effective September 23, 2004.

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in April 2007.  A transcript of the 
hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  Prior to September 23, 2004 bipolar disorder with 
depression was manifested by no more than occupational and 
social impairment with occasional decrease in work 
efficiency.  GAF scores ranging between 60 and 70.  

2.  The service-connected bipolar disorder with depression is 
manifested by no more than occupational and social impairment 
with reduced reliability with symptoms of depression, 
irritability, anger, frustration, sleep difficulties, lack of 
motivation, social isolation, and unstable affect, some 
suicidal ideations but no intent, and GAF scores ranging 
between 50 and 65.  He does not have deficiencies in most 
areas.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for bipolar disorder with depression, prior to 
September 23, 2004, have not been met.  U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9432 (2006). 

2.  The criteria for entitlement to an evaluation in excess 
of 50 percent for bipolar disorder with depression, have not 
been met.  U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9432 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of the evaluation of  bipolar disorder.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  In a VCAA letter of August 
2003 the appellant was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the appellant, what evidence the VA would attempt to obtain 
on his behalf, and what evidence was to be provided by him.  
In addition, the appellant was informed of the specific law 
applicable to the claim.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  With regard to the 
requirements under Dingess, supra, the Board notes that 
Dingess notice was provided via a letter of March 2006.  
However, the lack of timeliness is not prejudicial to the 
appellant because his claim is denied, and, therefore, the 
issues of rating and effective date do not arise.  Therefore, 
the Board finds that the VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
letters dated in August 2003 and March 2006 specifically 
described the evidence needed to establish entitlement and 
requested that the appellant send the RO what it needs in 
conjunction with providing a description of evidence that 
would be relevant to the appellant's claim.  Therefore, the 
Board finds that the letters as a whole complied with the 
fourth element.  Thus, the Board finds that each of the four 
content requirements of a VCAA notice has been fully 
satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, service medical records and VA 
outpatient records have been obtained.  The veteran was 
afforded several VA examinations.  A Travel Board hearing was 
held.  Therefore, the Board finds that the VA has satisfied 
its duties to notify and to assist the claimant in this case.  
No further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9432 ( bipolar disorder) (2006), a 100 percent 
evaluation is provided where there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereo- 
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130 (2006).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2006).

Although the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence.  Carpenter v. Brown, 8 
Vet. App. 240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  GAF scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores ranging from 31-40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at time illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  See Id. at 242.  In reaching a 
determination in this case, the Board has considered the 
whole of the evidence, to include the appellant's statements, 
the assigned GAF scores, and the medical opinions.

At the outset the Board notes that the veteran is appealing 
the original assignment of a disability evaluation following 
an award of service connection for  bipolar disorder.  In 
such cases, the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In October 2003, the RO granted 
service connection for  bipolar disorder and assigned a 10 
percent evaluation effective July 3, 2003, the date of the 
claim.  In a rating decision of March 2004, the RO increased 
the veteran's evaluation of bipolar disorder to 30 percent 
disabling effective July 3, 2003.  In August 2005, the RO 
increased the veteran's evaluation of bipolar disorder to 50 
percent disabling, effective September 23, 2004.  

The RO has assigned a staged rating.  Clearly a staged rating 
may be assigned when appropriate.  Regulations establish that 
different examiners, at different times, will not describe 
the same disability in the same language.  It is the 
responsibility of the rating specialist to interpret reports 
of examination in light of the whole recorded history.  When 
any change in evaluation is to be made the rating agency 
should assure itself that there has been an actual change in 
the condition, for better or worse, and not merely a 
difference in thoroughness of the examination.  See 38 C.F.R. 
§§ 4.2, 4.13.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has been presented with differing medical reports 
and the veteran's own statements.  Throughout the appeal 
period, the veteran has asserted that his service-connected 
disabilities were worse.  This is evidence that must be 
considered.  However, in this case, the Board concludes that 
during the course of the appeal, there has been an actual 
change in the degree of disability rather than a difference 
in skill of the individual examiners.  The Board agrees that 
a staged rating is warranted.  Accordingly, a staged 
evaluation is warranted. 

Evaluation prior to September 23, 2004

The Board notes that in October 2003 the RO granted service 
connection for bipolar disorder with mild depression and 
assigned an evaluation of 10 percent disabling effective July 
3, 2003, the date of the initial claim.  In March 2004 the RO 
increased the evaluation to 30 percent disabling effective 
July 3, 2003.  Therefore, the issue is whether the veteran is 
entitled to an evaluation in excess of 30 percent at any time 
prior to September 23, 2004.

At a VA examination of September 2003, he reported having had 
difficulty maintaining a job since leaving the military.  He 
stated he had held 18-20 jobs which he mostly left on his 
own.  He reported numerous problems with interpersonal 
relationships until he was diagnosed with bipolar disorder 
and was treated for it at which time his symptoms stabilized 
and he started to do much better.  He reported reoccurring 
hypomanic or manic episodes and periods of depression.  He 
reported feeling that most of his instability in terms of 
relationships and functioning had significantly improved with 
medication.  Mental status examination showed the veteran to 
be alert and oriented.  His affect was euthymic with no 
evidence of depression, tearfulness, or other symptom of 
concern.  His affect was broad ranged.  Thought process was 
clear, coherent, goal directed and logical.  Thought content 
was free of obsessions, compulsions, delusions, or 
hallucinations.  There was no evidence of major concentration 
or memory disturbances.  Judgment and insight were good.  He 
was diagnosed with bipolar disorder which was being treated 
at the time with positive response although not at his 
baseline.  The examiner opined that he was not suffering from 
a personality disorder.  There was a reported history of 
being able to maintain and establish relationships and he did 
not appear to experience inflexible thought patterns or 
excessive instability in terms of relationships.  The GAF 
score was 60-70.  

Outpatient treatment records of January 2004 noted no 
psychomotor abnormalities and good eye contact.  The veteran 
was oriented to person, place, time and situation and memory 
was intact.  There were no thought process abnormalities and 
he denied any suicidal or homicidal ideations, intent or 
plan.  There were no abnormalities of thought process, no 
hallucinations, and no evidence of response to internal 
stimuli.  Mood was sad and affect flat.  He showed a lack of 
insight as to problems.  It was noted that there had been a 
recent move, he had no job and limited finances.  Speech was 
within normal limits and judgment was good.  The GAF score 
was 60.  

In March 2004 the RO increased the veteran's evaluation of 
bipolar disorder with depression to 30 percent disabling 
effective July 3, 2003, the date of the original claim.  

After a careful review of the evidence of record the Board 
finds that an evaluation in excess of 30 percent for bipolar 
disorder with mild depression prior to September 23, 2004 is 
not warranted.  

The veteran's overall disability picture is best represented 
by a 30 percent evaluation.  The evidence does not show 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo- type speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

Rather, the evidence of record establishes that prior to 
September 23, 2004 the veteran's thoughts were logical, 
clear, goal oriented and without evidence of formal thought 
disorder; there were no hallucinations or delusions, and 
there were no suicidal or homicidal ideations.  Judgment was 
good.  He had no problems with his concentration and memory.  
While he reported a sad mood and flat affect, he was able to 
hold a nighttime job and was in a long-term relationship with 
his girlfriend.  The Board also notes that the veteran may 
have experienced disturbances of motivation and mood; 
however, his overall disability picture is not reflective of 
a 50 percent evaluation or higher. 

Furthermore, the Board observes that the veteran has been 
assigned a GAF score between 60 and 70, which indicates some 
mild symptoms such as depressed mood and mild insomnia; or 
some difficulty in social, occupational, or school 
functioning but generally functioning pretty well and having 
some meaningful interpersonal relationships.  Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV).  In September 2003 it was noted that he was being 
treated with medication with positive results.  Therefore, 
the Board finds that the competent evidence of record does 
not  establish that he has occupational and social impairment 
with reduced reliability and productivity.  

Based upon the foregoing, the Board finds that an evaluation 
in excess of 30 percent prior to September 23, 2004 is not 
warranted.

Evaluation in excess of 50 percent

Outpatient treatment records of September 2004 note the 
veteran was alert and oriented times three.  His mood was sad 
and irritable.  Affect was flat at times and at others, he 
displayed anger, disgust, and frustration.  He reported 
having sleep difficulties in that he would go to bed late and 
sleep until early afternoon.  He reported suicidal thoughts 
and plans but denied intent.  Eye contact was very intense 
and piercing.  His GAF score was recorded at 55.

Outpatient treatment records of October 2004 noted the 
veteran to be alert and oriented times four.  His mood was 
angry and irritable.  Affect was congruent with reported 
mood.  He denied suicidal ideations.  Speech was fluent, 
clear, and coherent.  There were no reports or observations 
of disturbances in thought process or perception.  His GAF 
score was reported as 55.

In November 2004 the veteran was alert and oriented times 
four.  Mood was angry and irritable.  Affect was flat at 
times and would brighten slightly other times.  There were no 
observations or reports of disturbances in perception or 
thought processes.  Speech was fluent, clear, and coherent.  
The veteran denied homicidal and suicidal ideations.  GAF 
score was reported as 55.

In December 2004 the veteran was alert and oriented times 
four.  Mood was less angry and tense as compared to his 
previous level of functioning.  Affect was appropriate and 
congruent with situation.  There were no observations or 
reports of disturbances in perception or thought processes.  
Speech was fluent, clear and coherent.  The veteran denied 
suicidal and homicidal ideations.  His current GAF score was 
reported as 65.  There was a lack of social support.

In January 2005 the veteran was alert and oriented times 
four.  Mood was more angry over the past couple of weeks.  
Affect was euthymic, but became angry as he was provided 
feedback on the status of treatment and observations made 
during the session.  There were no observations or reports of 
disturbances in perception or thought processes.  Speech was 
fluent, clear, and coherent.  The veteran denied any 
homicidal or suicidal ideations.  His current GAF score was 
reported as 65.

In May 2005 the veteran was alert and oriented times four.  
His mood was euthymic and affect was congruent with reported 
mood.  There were no observations or reports of disturbances 
in perception or thought processes.  Speech was fluent, 
clear, and coherent.  The veteran denied any homicidal or 
suicidal ideations.  His current GAF score was reported as 
65.

During a VA examination of July 2005 the veteran reported not 
having any stable employment since leaving service.  He 
reported currently working a night job doing janitorial 
services, an arrangement he liked because he can go into work 
at any time and works alone.  He reported sleeping 10-12 
hours most of the time except when he is in a hypomanic 
episode at which time he sleeps for 3-5 hours.  He denied 
experiencing any manic episodes but has occasional heightened 
energy.  He did report usually feeling no motivation, no 
desire to go anywhere or to be around people and 
procrastinating.  He reported not caring about things.  He 
eats one meal a day.  Mental examination revealed an 
initially depressed affect, which was variable as the 
interview progressed.  He maintained some sense of humor.  
There was no impairment of thought process or communication. 
He denied hallucinations and there was no evidence of 
psychotic process.  He admitted to some suicidal thoughts, 
but he stated he prevents himself from carrying them out.  He 
was not currently homicidal or suicidal.  He appeared 
unmotivated to maintain his grooming, appeared unshaven but 
otherwise hygiene was adequate.  He was oriented to person, 
place, and time.  He complained of difficulty with short term 
memory and could only recall 1 of 3 objects after several 
minutes.  This appeared to be more related to lack of 
registration than an actual lack of retrieval problem.  Long-
term memory was grossly intact.  Rate and flow of speech were 
normal.  There were no panic attacks noted.  He complained of 
depression and fluctuating sleep depending on his mood.  His 
GAF score was recorded as 50.  It was noted that the veteran 
could maintain consistent employment in a low-stress job in 
isolation, that he had problems with motivation and 
anhedonia, and that he was socially withdrawn.  His 
employment problems were noted to be related to poor 
motivation and low frustration tolerance.  

Outpatient treatment records of July 2005 noted the veteran 
complained of decreased energy and being less angry and more 
patient.  His GAF score was recorded as 55.

At the April 2007 Travel Board hearing the veteran testified 
he had problems with his speech and panic attacks every other 
day.  He stated he had problems understanding people, and 
with short and long-term memory.  He stated he needed others 
in order to make decisions.  He stated he had no friends and 
had problems with relationships.  

After a careful review of the evidence of record the Board 
finds that an evaluation in excess of 50 percent for bipolar 
disorder with mild depression is not warranted.  

On review of the evidence of record, the Board finds that for 
the period beginning on September 23, 2004 an evaluation in 
excess of 50 percent is not warranted.  In this regard the 
Board notes that the evidence of record since September 23, 
2004 reveals that the veteran's bipolar disorder with mild 
depression is primarily manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as depression, 
irritability, anger, frustration, sleep difficulties, lack of 
motivation, social isolation, and unstable mental state with 
a flattened affect most of the time and at others euthymic, 
an angry and irritable mood most times, suicidal ideations 
but no intent, lack of motivation and some problems with 
short-term memory.  GAF scores since that time have ranged 
between 50 and 65.  

The evidence establishes that the veteran's bipolar disorder 
with depression is not manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; and neglect of personal appearance and 
hygiene.  Review of the competent evidence demonstrates that 
the veteran has consistently presented to his appointments 
moderately to well-groomed, his speech has been fluent, clear 
and coherent, there have been no observations of disturbances 
in perception or thought processes and he has been oriented 
and alert.  While he has reported suicidal thoughts and 
ideations, he has denied intent and most recently has denied 
suicidal thought and ideations altogether.  Furthermore, his 
GAF scores have ranged between 50 and 65 during the appeal 
period which reflect mild to moderate symptoms.  

In sum, the Board finds that the veteran's disability picture 
does not more nearly approximate the criteria for a 70 
percent evaluation or higher.  Consequently, an evaluation in 
excess of 50 percent for bipolar disorder is not warranted. 
38 C.F.R. § 4.130, Diagnostic Code 9432 (2006).

Furthermore, the Board acknowledges that the veteran at the 
Travel Board hearing testified that he had been having 
problems with his speech, panic attacks every other day, 
problems understanding people and with long and short-term 
memory.  Furthermore, he reported problems with 
relationships, having no friends and needing others to make 
decisions.  The GAF scores have consistently ranged from 50-
65.  Furthermore, he does not have deficiencies in most 
areas.  In fact, he has been able to hold a nighttime job and 
has had a long term relationship with his girlfriend.  
Therefore, the Board finds that, when considering all of the 
evidence of record, the veteran's bipolar disorder with 
depression is best represented by a 50 percent evaluation 
which contemplates the reported symptoms of flattened affect, 
impairment in short-term memory, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
friendships.  

To the extent that he reported recently losing his job and 
moving out from his girlfriend's residence, such factors do 
not significantly change the longitudinal review of the facts 
in this case.  Rather, this seems to be part of a pattern 
with him having numerous jobs during his lifetime.  As noted 
by examiners, at times he has not had a job and has lacked 
social support, yet the GAF scores during such time frame 
have generally been 50 or better.  His current circumstances 
are similar to his prior history and do not establish a 
change in his mental status.

For the foregoing reasons, the Board finds that an evaluation 
in excess of 50 percent from September 23, 2004 is not 
warranted.


ORDER

For the period prior to September 23, 2004, entitlement to a 
rating in excess of 30 percent for bipolar disorder with mild 
depression is denied.

Entitlement to a rating in excess of 50 percent for bipolar 
disorder with mild depression is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


